Citation Nr: 1107344	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence to reopen a claim for a 
disability manifested by headaches and disequilibrium has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a disability manifested by deafness and 
tinnitus has been received.

3.  Entitlement to service connection for hearing loss, right 
ear.

4.  Entitlement to service connection for hearing loss, left ear.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2011, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that hearing 
is of record.

In January 2011, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a waiver 
of initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  In a decision dated September 1992, the RO denied the 
Veteran's claim of service connection for a syndrome manifested 
by deafness, tinnitus, headaches, and disequilibrium.  In 
connection with the appeal of that claim, in September 2000, the 
Board denied service connection for a disability or syndrome 
manifested by deafness, tinnitus, headaches and disequilibrium.  
The Veteran did not appeal this determination, and it became 
final.

2.  Concerning the claim for a disability manifested by headaches 
and disequilibrium, evidence associated with the claims file 
since the September 2000 Board decision is cumulative and 
redundant of evidence of record at the time of the prior denial, 
does not relate to unestablished facts necessary to substantiate 
the claim for service connection for a disability manifested by 
headaches and disequilibrium, and does not raise a reasonable 
possibility of substantiating the claim.

3.  Concerning the claim for a disability manifested by deafness 
and tinnitus, evidence associated with the claims file since the 
September 2000 Board decision is not cumulative or redundant of 
evidence of record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim for 
service connection for a disability manifested by deafness and 
tinnitus, and raises a reasonable possibility of substantiating 
the claim.

4.  The Veteran does not have hearing loss in the right ear to an 
extent recognized as a disability for VA compensation purposes.

5.  Although no specific incident of acoustic trauma is reflected 
in the Veteran's service treatment records, the Veteran has 
credibly asserted in-service noise exposure.

6.  The Veteran has a current left ear hearing loss disability 
for VA compensation purposes that is consistent with his in-
service noise exposure.

7.  The Veteran has a current tinnitus disability that is 
consistent with his in-service noise exposure.




CONCLUSIONS OF LAW

1.  The Board's September 2000 denial of service connection for a 
disability or syndrome manifested by deafness, tinnitus, 
headaches, and disequilibrium is final.  38 8 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Concerning the claim for service connection for a disability 
manifested by headaches and disequilibrium, as pertinent evidence 
received since the Board's September 2000 denial is not new and 
material, the criteria for reopening the claim for service 
connection for a disability manifested by headaches and 
disequilibrium are not met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and 
after August 29, 2001).

3.  Concerning the claim for service connection for a disability 
manifested by deafness and tinnitus, as pertinent evidence 
received since the Board's September 2000 denial is new and 
material, the criteria for reopening the claim for service 
connection for deafness and tinnitus are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect for 
claims filed on and after August 29, 2001).

4.  Hearing loss, right ear, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

5.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for hearing loss, left ear, are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

6.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to requests to reopen, a claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed letters in 
August 2004 and February 2005 advising him of what the evidence 
must show and of the respective duties of VA and the claimant in 
obtaining evidence.  These letters also informed him of the bases 
for the denials of his prior claim for service connection and 
informed him of what needed to be shown to successfully reopen 
his claim.  A June 2006 letter provided him with appropriate 
notice with respect to the disability-rating and effective-date 
elements of his claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

New and Material Evidence

Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality applies, all Board decisions are final on 
the date stamped on the face of the decision and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2010).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a September 1992 rating decision, the RO denied the 
appellant's original claim for service connection for a syndrome 
manifested by deafness, tinnitus, headaches, and disequilibrium.  
The pertinent evidence then of record consisted, primarily, of 
service treatment records, VA treatment records dated from 1986 
to 1992, and a VA audiometric evaluation report.  The RO denied 
the claim by saying that the claim was ill-defined, the claimed 
symptoms were not shown in the service treatment records, and 
there was no sign of any of the symptoms being present prior to 
1986.

On appeal of the RO's decision, in September 2000, the Board also 
denied service connection for a disability manifested by 
deafness, tinnitus, headaches, and disequilibrium.  In its 
decision, the Board found that the service treatment records were 
negative for any of the Veteran's claimed disorders.  It was 
noted that the Veteran's present diagnoses of tinnitus, hearing 
loss, and labyrinth drainage were of recent onset and had no 
connection with his service.

Pertinent evidence received since the September 2000 decision 
includes a private audiogram from June 2000, VA outpatient 
records, a VA examination report from March 2005, a January 2008 
letter from a VA doctor, and the transcript from the Veteran's 
January 2011 Board hearing.

Concerning the claim for service connection for a disability 
manifested by headaches and disequilibrium, the Board finds that 
the evidence added to the claims file since the September 2000 
rating decision is cumulative and redundant of the evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim.  The audiograms associated with the 
record contain no further information regarding headaches and 
disequilibrium.  The VA outpatient records are negative for signs 
of headaches and disequilibrium.  The January 2008 letter from 
the VA doctor only addresses hearing loss and tinnitus.  In his 
January 2011 hearing, the Veteran focused his testimony on 
hearing loss and tinnitus.  As the information added to the 
record since the September 2000 rating decision does not include 
competent evidence which demonstrates that the Veteran has 
headaches and disequilibrium as a result of his service, it does 
not include new and material evidence.  Thus, the appeal as to 
that issue must be denied.

However, based upon a comprehensive review of the record, the 
Board finds the evidence added to the claims file since the 
September 2000 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim for service connection 
for a disability manifested by deafness and tinnitus.  In 
particular, the March 2005 VA examination report provides a 
diagnosis of tinnitus and hearing loss, left ear.  The 
January 2008 letter from a VA doctor indicates that the Veteran's 
tinnitus and hearing loss are related to his service.

As the information provided in support of the application to 
reopen the claim for service connection for a disability 
manifested by deafness and tinnitus does include new and material 
evidence, the appeal as to that issue must be granted.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. 
Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  

In this case, the Veteran's service personnel records show that 
his military occupational specialty was 55A10 (ammunition 
helper).  He served in Vietnam from January 1969 through 
March 1970.  In a rating decision dated in December 2003, the RO 
conceded that the Veteran had combat-related stressors.

Service treatment records show that in May 1970, the Veteran was 
treated for a left earache.  His September 1970August 1973 
separation physical examination included the following 
audiometric findings, in decibels:


HERTZ

500
1000
2000
4000
RIGHT
5
5
0
5
LEFT
0
0
5
0

Post-service, VA treatment records from February and March 1992 
show initial treatment for decreased hearing and tinnitus.  These 
records noted that the Veteran had a history of exposure to 
weapon fire.

Five lay statements received in August and September 1996, 
including statements from various family members and friends, all 
reflect that the Veteran's hearing difficulty and tinnitus 
started around 1970.

A June 2000 letter from S.I., M.A., C.C.C., reflects that hearing 
test results showed normal acuity in the Veteran's right ear and 
a severe sensorineural hearing loss in his left ear.  Word 
recognition in the left ear was significantly reduced.  It was 
noted that the history of noise exposure was a probable 
contributing factor to his hearing loss.  It was specified that 
there was no impairment in the right ear.

On VA audiological examination conducted in March 2005, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
80
85
80
80
90

Speech audiometry testing revealed speech recognition ability of 
96 percent in the right ear and 12 percent in the left ear.  The 
diagnosis was normal auditory thresholds for the right ear and a 
severe to profound mixed hearing loss for the left ear.  The 
examiner also noted the presence of tinnitus and opined that the 
tinnitus was as likely as not related to the same etiology as the 
Veteran's hearing loss.

A January 2008 letter from V.T., M.D., reflects the examiner's 
opinion that there was a clinical correlation between the 
Veteran's tinnitus and hearing loss and his service.

As an initial matter, concerning the Veteran's right ear, the 
Board notes that the pure tone thresholds as recorded by the 
March 2005 VA audiologist do not meet the numerical standards 
enumerated by 38 C.F.R. § 3.385 (2010).  As such, the Veteran 
does not have a hearing loss disability in the right ear for VA 
benefit purposes.  Without a diagnosis of a current hearing loss 
disability in the right ear that meets the standards of 38 C.F.R. 
§ 3.385, service connection cannot be granted for hearing loss, 
right ear.

However, concerning the Veteran's left ear, the March 2005 
audiological findings clearly support the conclusion that the 
Veteran has a hearing loss disability in the left ear for VA 
compensation purposes.  38 C.F.R. § 3.385 (2010).  Additionally, 
the March 2005 VA examination report reflects a current diagnosis 
of tinnitus.

Therefore, the question to be decided in the present appeal is 
whether such hearing loss of the left ear and tinnitus are 
associated with the Veteran's active duty.  In this regard, the 
Board acknowledges that service treatment records are negative 
for complaints of, treatment for, or findings of hearing loss or 
tinnitus.

However, as reviewed above, in a prior rating decision, VA 
conceded that the Veteran is a combat veteran.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are for 
application, and the Board has accepted the Veteran's description 
of his noise exposure in service.

Additionally, the Veteran is competent to describe the 
circumstances surrounding his in-service noise exposure and to 
report the left ear hearing loss and tinnitus that he experiences 
because such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay 
evidence-as, for example, the Veteran's contentions in the 
present case-does not lack credibility simply because it is 
unaccompanied by contemporaneous medical evidence).  
      
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).   However, the threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno, 6 Vet. App. at 469.  

As the Veteran is competent to describe his in-service noise 
exposure and current tinnitus, and his assertions are credible, 
the medical and lay evidence is at least in equipoise.  
Accordingly, the benefit-of-the-doubt rule applies and service 
connection for hearing loss, left ear, and tinnitus is warranted.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

As new and material evidence to reopen the claim for service 
connection for a disability manifested by headaches and 
disequilibrium has not been received, to this limited extent, the 
appeal is denied.

As new and material evidence to reopen the claim for service 
connection for a disability manifested by deafness and tinnitus 
has been received, to this limited extent, the appeal is granted.

Service connection for hearing loss, right ear, is denied.

Service connection for hearing loss, left ear, is granted.

Service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


